Second, appellant claims that the district court abused its
                       discretion at the sentencing hearing by basing its sentencing decision on
                       an emotional reaction to the case and appellant. Specifically, appellant
                       argues that the district court's comments demonstrate that the imposed
                       sentence was based upon the judge's own discomfort and disgust and the
                       fact that the judge was offended by appellant. Appellant did not object
                       below, therefore we review the district court's conduct for plain error
                       affecting appellant's substantial rights. See Green v. State, 119 Nev. 542,
                       545, 80 P.3d 93, 95 (2003). "A judge is presumed to be impartial." Rippo
                       v. State, 113 Nev. 1239, 1248, 946 P.2d 1017, 1023 (1997). In reviewing
                       the record, we conclude that the district court's comments show that the
                       district judge was offended by the facts of the crime committed, and, while
                       harsh, the comments do not demonstrate that the district court judge had
                       closed his mind to the presentation of all the evidence and do not rise to
                       the level of "actual bias or prejudice" under NRS 1.230(1). See Cameron v.
                       State, 114 Nev. 1281, 1283, 968 P.2d 1169, 1171 (1998) ("[R]emarks of a
                       judge made in the context of a court proceeding are not considered
                       indicative of improper bias or prejudice unless they show that the judge
                       has closed his or her mind to the presentation of all the evidence.").
                       Therefore, we conclude that appellant failed to demonstrate plain error.
                                         Third, appellant contends that his sentence of life
                       imprisonment without the possibility of parole is unconstitutionally
                       excessive and an abuse of discretion given his lack of significant criminal
                       history. We have consistently afforded the district court wide discretion in
                       its sentencing decision, see, e.g., Houk v. State, 103 Nev. 659, 664, 747 P.2d
                       1376, 1379 (1987), and will refrain from interfering with the sentence
                       imposed by the district court "[s]o long as the record does not demonstrate

  SUPREME COURT
          OF
       NEVADA
                                                                2
  (0) 1947A


TaiWilEVIE11111111NM I BEINNEERMIKM! -
                    prejudice resulting from consideration of information or accusations
                    founded on facts supported only by impalpable or highly suspect evidence,"
                    Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976). And, regardless
                    of its severity, a sentence that is within the statutory limits is not "'cruel
                    and unusual punishment unless the statute fixing punishment is
                    unconstitutional or the sentence is so unreasonably disproportionate to
                    the offense as to shock the conscience." Blume v. State, 112 Nev. 472, 475,
                    915 P.2d 282, 284 (1996) (quoting CuIverson v. State, 95 Nev. 433, 435, 596
                    P.2d 220, 221-22 (1979)); see also Harmelin v. Michigan, 501 U.S. 957,
                    1000-01 (1991) (plurality opinion) (explaining that Eighth Amendment
                    does not require strict proportionality between crime and sentence; it
                    forbids only an extreme sentence that is grossly disproportionate to the
                    crime).
                                We conclude that the district court did not abuse its discretion
                    at sentencing and the sentence imposed is not unconstitutionally excessive
                    or disproportionate to the crime. The sentence imposed is within the
                •   statutory parameters, see NRS 200.030(4), and appellant does not allege
                    that the statute is unconstitutional. We are not convinced by appellant's
                    argument that the district court relied on impalpable or highly suspect
                    evidence when it noticed and commented on appellant's actions in
                    response to a question, and appellant's sentence is not so grossly
                    disproportionate to his crime as to constitute cruel and unusual
                    punishment.




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A

                                                                                 MIIMMUEZIES
            Having considered appellant's claims and concluded that no
relief is warranted, we
            ORDER the judgment of conviction AFFIRMED.



                                                              J.
                                 Hardesty



                                 Parraguirre



                                 Cherry


cc: Hon. David A. Hardy, District Judge
     Washoe County Public Defender
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                  4